Title: To George Washington from William Jackson, 19 February 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office February 19th 1783
                        
                        I do myself the honor to transmit to Your Excellency copies of the several contracts which have been made for
                            the current year. I am, with the most perfect esteem and respect, Your Excellency’s obedient, humble servant
                        
                            W. Jackson
                            Assistant Secry at War.
                        
                    